Filed 4/13/21 P. v. Dehaven CA4/2
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074449

 v.                                                                      (Super. Ct. No. ICMBCRF201963474)

 BRANDON ALLEN DEHAVEN,                                                  OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of Inyo County. Dean T. Stout, Judge.

Affirmed.

         Jeffrey S. Kross, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Joy Utomi,

Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                               I.

                                      INTRODUCTION

       A jury convicted, defendant and appellant, Brandon Dehaven of conspiring with

his girlfriend, Candace Martinez, to steal lottery tickets from a convenience store where
                          1
Candace was employed. The jury found defendant guilty of felony conspiracy to
                                                                       2
commit petty theft (Pen. Code, §§ 182, subd. (a), 484, 488; count 1), and misdemeanor

receiving stolen property (§ 496, subd. (a); count 2). The trial court granted defendant’s

motion to reduce count 1 from a felony to a misdemeanor under section 17, subdivision

(b). The court further suspended imposition of sentence for 36 months, granted

defendant probation, and ordered him to serve 60 days in county jail. The court also

ordered defendant to pay various fines, fees, and assessments.

       Defendant appeals his misdemeanor convictions for conspiracy to commit petty

theft and receiving stolen property. He contends the trial court abused its discretion in

allowing a police officer to testify as to what the officer believed defendant said in a

convenience store surveillance video (audio video). We disagree and affirm the

judgment.




       1
           Candace is not a party to this appeal.
       2
           Unless otherwise noted, all statutory references are to the Penal Code.

                                               2
                                              II.

                                           FACTS

       R.J. owned Sinclair Dino Gas Mart (Dino Mart), a gas station and convenience

store in Bishop. On January 22, 2019, at 2:00 a.m., R.J.’s nephew, who was monitoring

the store’s 24-hour surveillance video cameras, called R.J.’s son and reported that

someone had stolen lottery tickets from Dino Mart. The nephew said the theft occurred

when the employee working at the time went outside the store and another employee who

was not on duty walked in and stole the lottery tickets.

       The surveillance videos show Candace making two trips behind the store counter,

during which she steals seven lottery tickets. No one other than Candace and defendant

are in the store at the time. The surveillance videos were shown to the jury and entered

into evidence.

       A. Surveillance Videos

          1. Dino Mart Videos (Exhibit 1)

       Exhibit 1 consists of two Dino Mart surveillance videos. The first video does not

include audio.

              a. Behind the Register Cam 2

       The first video shows Candace walk in the store at 1:44 a.m., quickly walk behind

the main counter, take two or three lottery tickets, put the tickets in her front sweatshirt

pocket, walk around to the front of the counter. Defendant walks up to Candace near the

candy aisle and appears to say something to her. Candace looks toward the door, walks



                                              3
in the direction of the door, and then turns around and runs toward the counter.

Defendant disappears down the candy aisle. Candace runs behind the counter, grabs

more lottery tickets, puts them in her sweatshirt pocket, and walks to the front of the

counter as the on-duty store clerk enters the store and approaches Candace.

              b. Candy Aisle Cam 3

       The second video included in Exhibit 1 shows the same incident depicted in the

first video described above but the video is taken from a different angle by a different

surveillance camera. Also, the second video is the only video provided which includes

audio. The audio is somewhat muffled. Right after Candace’s first theft of lottery

tickets, defendant can be heard saying, “What the hell, You got them that fast?”

Defendant’s other statements are not quite as clear. The store entry-door bell can be

heard whenever someone opens or closes the store’s entry door. The bell can be heard

ringing while Candace is behind the counter stealing lottery tickets the first time. A

reasonable inference can be made the bell rang when defendant entered the store.

          2. Dino Mart South Candy Aisle Cam 4 (Exhibit 5)

       Exhibit 5 consists of a silent video which shows the same incident depicted in the

other two videos described above but is taken from a different angle by a different

surveillance camera focused on the candy aisle.




                                             4
           3. Chevron Gas Station and Convenience Store Videos (Exhibit 6)

       Exhibit 6 includes three videos, which do not have audio.

              a. Chevron Car Video

       The first video shows defendant and Candace at the Chevron station, pulling up to

a gas pump in a small white car. Defendant exits the passenger side and walks toward the

Chevron convenience store. Defendant returns to the car a few minutes later and gets in

the car. Candace exits the driver’s side of the car, walks toward the Chevron store,

returns a minute later, and gets back in the car on the driver’s side. Defendant gets out of

the car and pumps gas in the car.

           b. Defendant Redeeming Lottery Tickets at Chevron Store

       The second Chevron surveillance video shows defendant enter the store, select a

few items, and hand the clerk at the counter three lottery tickets. The clerk returns one

ticket, which defendant leaves on the counter, keeps the other two tickets, and gives

defendant some cash. Defendant leaves and the clerk discards the ticket left on the

counter.

           c. Candace Inside Chevron Store

       The third video is taken from a different angle inside the Chevron store. The

video shows defendant redeeming the lottery tickets at the counter and leaving as

Candace walks in the store. Candace gets a straw and leaves the store.




                                             5
       B. R.J.’s Testimony

       R.J. testified as to what he observed in the Dino Mart videos. R.J. identified

Candace in the videos and stated she was a Dino Mart employee at the time. Her shift

ended earlier that night at 11:00 p.m. R.J. testified that Candace told the on-duty

employee that she returned to clock out because she forgot to do so at the end of her shift.

R.J. checked the store records and they showed this was not true. Candace had actually

clocked out at the end of her shift.

       R.J. further testified that Candace stole seven $30 lottery tickets. R.J. concluded

defendant and Candace were together in the store while Candace stole the tickets.

Defendant was about 10 feet away. R.J. stated that in one of the videos defendant was

looking around, appearing to watch the entry door to make sure no one was entering the

store. No one else was in the store during that time.

       R.J. stated that, after he watched the videos, he contacted law enforcement, met

with Bishop Police Officer Hohenstein, and provided the officer with the surveillance

videos. R.J. then went to a nearby Chevron gas station where he thought Candace might

redeem the lottery tickets. The Chevron store manager, J.S., told him two or three of the

stolen lottery tickets were redeemed there. At trial, R.J. identified the three tickets. R.J.

retrieved one of the non-winning lottery tickets which had been discarded at the Chevron

store. R.J. believed the ticket was one of the tickets stolen from his store based on the

ticket’s serial number.

       C. Officer Hohenstein’s Testimony



                                              6
       Officer Hohenstein testified at trial that he was dispatched to the Dino Mart on

January 22, 2019. R.J. told him a store employee had stolen seven $30 lottery tickets

from behind the counter. Hohenstein watched four or five Dino Mart surveillance videos

with R.J. During the trial, Hohenstein described what he saw and heard while watching

the four or five videos. Officer Hohenstein stated that in the audio video he heard

defendant say to Candace, after she grabbed the first batch of lottery tickets, “‘What the

hell, you got them that fast?’” Officer Hohenstein also testified that, before Candace

rushed back to grab more tickets, defendant looked towards the door, looked back at

Candace, and said, “‘I’ll look out.’”

       On cross-examination, Officer Hohenstein stated the audio was “perfectly clear”

as to the first statement. He said he was “100 percent sure” defendant said on the video,

“‘What the hell, you got them that fast?’” Officer Hohenstein further explained that his

testimony during the preliminary hearing differed slightly as to what defendant said

because his preliminary hearing testimony was based solely on his recollection.




                                             7
       Officer Hohenstein met with R.J. again on January 27, 2019, for the purpose of

questioning Candace. Officer Hohenstein ultimately arrested Candace. During the

second visit, Officer Hohenstein learned that R.J. had gone to the Bishop Creek Chevron

station and the clerk had given R.J. the discarded lottery ticket that defendant left on the

counter. Officer Hohenstein then contacted J.S. at Bishop Creek Chevron. She gave him

the two winning lottery tickets that defendant had turned in and the receipt for

defendant’s purchases and lottery ticket reimbursement. J.S. also provided three Chevron

surveillance videos.

                                             III.

                    ADMISSIBILITY OF OFFICER’S TESTIMONY

       Defendant contends the trial court committed prejudicial error by allowing Officer

Hohenstein to testify as to what he heard defendant say on the Dino Mart audio video.

Defendant argues this was error because the jurors could determine for themselves what

was said in the video.

       Defendant filed a motion in limine to exclude a proposed transcript of the audio

video. Defendant argued the transcript should be excluded because the audio of

defendant’s statements is unclear. Therefore, the trier of fact should determine what was

said. Defendant’s audio video statements are relevant to whether he conspired with

Candace to steal the lottery tickets. During the hearing on the motion in limine,

defendant also argued that the transcript should be excluded under Evidence Code section

352, as being more prejudicial than probative. The trial court, which had not listened to



                                              8
the audio video, tentatively granted defendant’s motion to exclude the transcript. The

court stated that the jury would be permitted to hear the audio video, and counsel could

argue whatever they believed was said.

       During the trial, the audio video was played for the jury. The jury was not

provided a transcript of the audio. Officer Hohenstein testified he watched the audio

video and described what he saw and heard.

       On appeal, defendant objects to Officer Hohenstein testifying defendant made the

following two statements in the audio video: (1) “‘What the hell, you got them that

fast?,’” which defendant said right after Candace’s first theft of lottery tickets, and (2)

“‘I’ll look out,’” which defendant stated right before Candace ran behind the counter a

second time and stole more tickets. The audio of the second statement is more difficult to

decipher than the first statement.

       After Officer Hohenstein testified to defendant’s first statement, defense counsel

objected on the ground Officer Hohenstein’s testimony as to what was said was improper

opinion. The court overruled the objection on the ground asserted by the prosecutor that

it was a statement by a party opponent. Officer Hohenstein then testified as to

defendant’s second statement. Defense counsel did not reassert his former objection.

       A. Forfeiture

       The People argue as a threshold matter that defendant forfeited his objection to

defendant’s second statement, “I’ll look out,” because defense counsel did not object to

it. Normally, a judgment will not be reversed due to the erroneous admission of evidence



                                              9
unless an objection to the evidence was timely made. (Evid. Code, § 353, subd.

(a); People v. Zamudio (2008) 43 Cal.4th 327, 354; People v. Seijas (2005) 36 Cal.4th

291, 302 [“In accordance with this statute, we have consistently held that the ‘defendant’s

failure to make a timely and specific objection’ on the ground asserted on appeal makes

that ground not cognizable.”].)

         We conclude there was no forfeiture of defendant’s objection to the second

statement because defendant raised the objection to the first statement, which was made

right before the second statement. Given the court overruled defendant’s objection to the

first statement, any subsequent objection to Officer Hohenstein’s testimony regarding

what he believed defendant had stated in the audio video likely would have been futile.

(People v. Perez (2020) 9 Cal.5th 1, 7-8, quoting People v. Brooks (2017) 3 Cal.5th 1, 92

[“‘“Reviewing courts have traditionally excused parties for failing to raise an issue at trial

where an objection would have been futile . . . .”’”].) We thus conclude defendant’s

objection to the first statement was sufficient as to the second statement for purposes of

preserving on appeal the issue of whether the trial court erred in allowing Officer

Hohenstein to testify as to what he believed defendant said during the Dino Mart audio

video.

         B. Admissibility of Officer Hohenstein’s Testimony

         Defendant argues Officer Hohenstein’s testimony as to what defendant said during

the audio video was inadmissible opinion testimony. Defendant asserts that, because the

audio was very poor and therefore it was unclear as to what defendant actually said, the



                                             10
jury, as trier of fact, should have decided what defendant said, without Officer

Hohenstein stating his opinion as to what was said. We agree Officer Hohenstein did not

qualify as an expert in deciphering inaudible video audio. We also agree that the jurors

were capable of listening to what defendant said during the audio video and deciding for

themselves what was said.

       Nevertheless, we conclude the trial court did not abuse its discretion in allowing

Officer Hohenstein to testify as a lay witness regarding what he believed he heard while

watching the audio video. “A lay witness may offer opinion testimony if it is rationally

based on the witness’s perception and helpful to a clear understanding of the witness’s

testimony.” (People v. Leon (2015) 61 Cal.4th 569, 601; see also Evid. Code, § 800.)

Officer Hohenstein’s perception of what he believed he heard defendant say in the audio

video was relevant to Officer Hohenstein’s description of his investigation of the lottery

ticket theft and his perception of defendant’s involvement as a potential conspirator. The

court therefore did not abuse its discretion in allowing Officer Hohenstein to testify as to

what he believed defendant said in the audio video.

       C. Harmless Error

       Even assuming the trial court abused its discretion in allowing Officer Hohenstein

to testify as to what defendant said during the audio video, defendant fails to demonstrate

prejudicial error. Defendant’s first statement was sufficiently clear such that the jurors

could independently hear and understand what defendant said. It is also reasonably

probable the jurors concluded that Officer Hohenstein’s testimony as to the first



                                             11
statement was accurate based on the jurors listening to the video audio. Thus, even in the

absence of Officer Hohenstein’s testimony regarding the first statement, it is reasonably

probable the jury would have construed the first statement as Officer Hohenstein did.

       Although defendant’s second statement was not as clear, it is reasonably probable

the jury would have found defendant guilty of conspiracy based on defendant’s first

statement, the Dino Mart videos, the Chevron videos, and the retrieved stolen lottery

tickets. The Dino Mart videos show defendant and Candace entering Dino Mart within

30 seconds of each other. Within seconds of their entry, Candace comes out from behind

the counter after the first lottery ticket theft, meets up with defendant, briefly converses

with him, looks toward the entry door, rushes back behind the counter again, and steals

more lottery tickets. A reasonable inference can be made that defendant knew Candace

had just stolen lottery tickets and that, after Candace briefly mentioned the theft to

defendant, Candace was persuaded to steal more lottery tickets. Defendant’s conspiracy

in stealing the lottery tickets is also supported by Dino Mart video of defendant furtively

glancing at toward the entry door, and the Chevron videos recorded that same day

showing defendant redeeming two of the stolen lottery tickets and leaving a third stolen

lottery ticket on the counter.

       The jury had the opportunity to independently view the videos and make its own

factual determinations of what defendant said and did. The prosecutor and defense

attorney reminded the jurors during closing argument that the jury was the “ultimate

decider” as to what defendant said in the videos. Based on overwhelming evidence of



                                              12
defendant’s guilt, we conclude that any error in the trial court allowing Officer

Hohenstein’s testimony regarding what he believed defendant said in the audio video was

harmless error. It is not reasonably likely the trial outcome would have been more

favorable to defendant had the challenged testimony been excluded. (People v. Watson

(1956) 46 Cal.2d 818, 836.)

                                            IV.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                CODRINGTON
                                                                                       J.

We concur:


RAMIREZ
                        P. J.


SLOUGH
                           J.




                                             13